Citation Nr: 1200822	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  08-11 247	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a cyst on the back.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a skin disability, claimed as actinic keratosis of the scalp, neck, shoulder and arms, to include as secondary to Agent Orange exposure.

3.  Entitlement to a rating in excess of 20 percent for residuals of a right clavicle fracture.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1953 to February 1957 and from March 1958 to January 1975.  This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).  In October 2011, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the Veteran's claims file.

Service connection for actinic keratosis and cyst on the back was denied by an unappealed October 1985 rating decision.  The question of whether new and material evidence has been received to reopen these claims must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claims and adjudicate them on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, that is where the analysis must end; what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has characterized the claims accordingly.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002). 

The matters of service connection for a skin disorder, claimed as actinic keratosis of the scalp, neck, shoulder and arms (on de novo review) and the rating for residuals of a right clavicle fracture are being remanded to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify the Veteran if any action on his part is required.


FINDINGS OF FACT

1.  On the record at the October 2011 Travel Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal seeking to reopen the claim of service connection for a cyst on the back; there is no question of fact or law remaining before the Board in this matter.

2.  An unappealed October 1985 rating decision denied service connection for actinic keratosis of the scalp and neck based on a finding that it was unrelated to service (and that chronic residuals of Agent Orange exposure or scalp infection were not shown).

3.  Evidence received since the October 1985 rating decision suggests that the Veteran has multiple pruritic excoriations which might be related to Agent Orange exposure in Vietnam; relates to an unestablished fact necessary to substantiate the claim of service connection for a skin disorder; and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  Regarding the claim to reopen a claim of service connection for a cyst on the back, the criteria for withdrawal of a Substantive Appeal by the appellant are met; the Board has no further jurisdiction in the matter.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  New and material evidence has been received and the claim of service connection for a skin disorder, claimed as actinic keratosis of the scalp, neck, shoulder and arms, to include as secondary to Agent Orange exposure, may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  However, given the Veteran's expression of intent to withdraw his appeal in the matter of whether new and material evidence has been received to reopen a claim of service connection for a cyst on the back and that this decision reopens the claim of service connection for a skin disorder, claimed as actinic keratosis of the scalp, neck, shoulder and arms, to include as secondary to Agent Orange exposure, further discussion of the impact of the VCAA in these matters is not necessary, as any notice defect would be nonprejudicial. 

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Cyst on the Back

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105 the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

At the October 2011 videoconference hearing before the undersigned the Veteran indicated (as the transcript of the hearing shows) that he was withdrawing his appeal in the matter of whether new and material evidence has been received to reopen a claim of service connection for a cyst on the back.  

The appellant has withdrawn his appeal in the matter of whether new and material evidence has been received to reopen a claim of service connection for a cyst on the back.  Hence, there remains no allegation of error of fact or law as to such issue for appellate consideration.  Accordingly, the Board does not have jurisdiction to review an appeal in this matter, and it must be dismissed. 

Skin Disorder, Claimed as Actinic Keratosis 

An October 1985 rating decision denied the Veteran's claim of service connection for actinic keratosis of the scalp and neck based on the finding that such disability was unrelated to service (and that chronic residuals of Agent Orange exposure or scalp infection were not shown).  He did not appeal that decision, and it became final.  38 U.S.C.A. § 7105.  [Notably, the October 1985 rating decision granted service connection for residuals of the removal of the sebaceous cyst from the base of the right neck.]

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered. Id.  However, a claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108. 

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992). 

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

For certain chronic diseases (including malignant tumors), a presumption of service connection arises if such disease is manifested to a degree of 10 percent within a prescribed period following discharge from service (one year for malignant tumors).  38 C.F.R. §§ 3.307, 3.309. 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, PCT, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e). 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to a herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii). 

The Secretary has determined that a presumption of service connection based on exposure to herbicides used in Vietnam is not warranted for basal cell carcinoma of the skin.  See 68 Fed. Reg. 27630 -27641 (May 20, 2003). 

The United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection for disability due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Evidence of record at the time of the October 1985 rating decision consisted of the Veteran's service treatment records (STRs), VA examination reports and VA and private treatment records.  

The STRs show that the Veteran's skin and lymphatics were normal on examinations for enlistment in March 1953 and March 1958 (for his two periods of service).  In July 1953, he was seen for 1st degree sunburn of the entire body and 2nd degree sunburn of the nose after he fell asleep on the beach.  An August 1965 STR notes a cystic mass in the small of the back (which was found to be asymptomatic on June 1966 profile examination).  He was seen for scalp infection (red areas with scaling) in March and June 1968, and underwent surgery for removal of sebaceous cyst of the neck in June 1968.  He was seen in August and September 1969, for a cystic mass on the right side of the neck which had been intermittent for the past two years, in January 1970 for a "wart like lesion" on the scalp (hyperkeratosis of hair follicles), and in August and September 1972 for swelling of glands on the right side of the jaw (cystic mass).  A February 1957 service separation examination t and a June 1974 retirement examination found normal skin and lymphatics; the Veteran reported he had no history of skin disease.  

On August 1975 VA examination, the Veteran reported having a small subcutaneous cyst removed from the right side of the neck during service with no recurrence, residual scars or other skin lesions.  

Private treatment records include a November 1984 pathological report which shows diagnoses of multiple skin lesions of the left and right neck and occiput and left parietal area.  The various skin lesions were biopsied and microscopic diagnoses were right neck acanthotic seborrheic keratosis, left neck seborrheic dermatitis, middle right neck excoriated and crusted actinic keratosis, left middle neck psoriasiform dermatitis with underlying solar elastosis, right occiput superficial perivascular dermatitis with scattered eosinophils indicating allergic or atopic dermatitis, left occiput and middle occiput seborrheic dermatitis, and left parietal area acanthotic seborrheic keratosis.  

A December 1984 Agent Orange Registry Code Sheet lists the Veteran's military unit as "3rd Combat Support Group Bien Hoa Air Force Base Vietnam," shows diagnoses of acne vulgaris, solar keratosis, and actinic keratosis and notes that the "Veteran prefers and should follow-up with a dermatologist of choice for recurrent sores on neck."

On May 1985 VA dermatology examination occasional keratotic papules on the scalp and neck and several superficial scars on the nape of the neck indicating sites of former lesions which were electrodesiccated were noted.  The diagnosis was occasional small actinic keratoses of the scalp and nape of the neck.  The examiner opined that there were no sequelae suggestive of Agent Orange.  

Evidence received since the October 1985 rating decision includes, in pertinent part, a November 2005 private treatment report noting that the Veteran has multiple pruritic excoriations which are believed to be related to Agent Orange exposure in Vietnam.  Taken at face value (as is required when considering whether the claim should be reopened), this statement suggests that the Veteran has a skin disability that is related to service.  It bears directly on the specific matter under consideration, and is so significant that it must be considered in order to fairly decide the merits of the claim.  Hence, this evidence is both new and material, and the claim of service connection for a skin disability, claimed as actinic keratosis of the scalp, neck, shoulder and arms, to include as secondary to Agent Orange exposure, must be reopened. 


ORDER

The appeal to reopen a claim of service connection for a cyst on the back is dismissed. 

The appeal to reopen a claim of service connection for a skin disability, claimed as actinic keratosis of the scalp, neck, shoulder and arms, to include as secondary to Agent Orange exposure, is granted.

REMAND

A review of the record found that the reopened claim of service connection for a skin disability, claimed as actinic keratosis of the scalp, neck, shoulder and arms, to include as secondary to Agent Orange exposure, requires further evidentiary development.  STRs show that the Veteran was seen for skin complaints in service; he has testified that he has experienced manifestations of his claimed skin disabilities, including scalp and neck lesions, from the time of  his discharge from active duty to the present, and that the lesions have spread to his shoulders and arms.  Postservice VA and private treatment records show ongoing treatment for recurrent skin lesions.  

The Veteran has not been afforded a VA examination in connection with this claim.  Under 38 C.F.R. § 3.159(c)(4), an examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  The United States Court of Appeals for Veterans Claims (Court) has held that credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation is enough to satisfy the "low threshold" requirement that a disability "may be associated" with service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  As the evidence shows that the Veteran has a skin disability and suggests that it had its onset in service, the "low threshold" standard as to when a VA examination to secure medical nexus opinion is necessary is met.

Regarding the matter of the rating for residuals of a right clavicle fracture, the Veteran was afforded a VA bones examination in March 2011 in connection with this claim; however, the examiner provided no comment regarding related functional loss of the right shoulder and arm (including of range of motion.  Once VA undertakes the effort to provide an examination, it must provide an adequate one,.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  At the October 2011 videoconference hearing the Veteran testified that his right shoulder is painful and limits his ability to use the right arm.  Accordingly, another examination is necessary.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id. 453-54.  Here, the Board notes that during his October 2011 videoconference hearing, the Veteran testified that he is unable to perform even seasonal employment due to his shoulder disability.  This testimony raises an inferred claim for TDIU.  The RO has not developed or adjudicated the matter of whether the Veteran is entitled to a TDIU rating.

At the Travel Board hearing the Veteran reiterated that he has received ongoing medical treatment for his claimed skin disabilities since his military service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should ask the Veteran to identify the provider(s) of all treatment and/or evaluation he has received for his claimed skin disabilities, records of which are not already associated with the claims file, since his 1975 separation from active duty service and for his right clavicle fracture since June 2006 (i.e., one year prior to receipt of his claim for an increased rating) and to provide the releases necessary for VA to secure all private records of such treatment or evaluation.  The RO should obtain complete clinical records of all such treatment and evaluation from the sources identified.  

2.  The RO must provide the Veteran a TDIU application form for completion, and send him a VCAA notice letter notifying him of what is necessary to substantiate a claim for TDIU.  The notice must also explain what information or evidence the Veteran must provide, and what information or evidence VA will attempt to obtain on his behalf.  He should have opportunity to respond.

3.  The RO should arrange for the Veteran to be examined by a dermatologist to determine the nature and likely etiology of his skin disability.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his claims file, the examiner should provide opinions responding to the following: 

(a)  Identify (by medical diagnosis) the Veteran's current skin disabilities (other than post operative sebaceous cyst of the neck), if any, and 

(b)  For each skin disability entity diagnosed provide an opinion whether such is at least as likely as not (a 50% or better probability) related to the Veteran's service, to include the skin complaints and/or exposure to Agent Orange therein. 

The examiner must explain the rationale for all opinions.

4.  The RO should then arrange for a VA orthopedic examination to determine the current severity of the Veteran's service-connected right clavicle fracture.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  The examination should include range of motion studies of the right shoulder with notation of any further limitations due to pain and/or on use.  All functional limitations must be identified.  The examiner should also discuss the effect the right clavicle fracture has on the Veteran's daily activities.  The examiner should explain the rational for all opinions. 

5.  The RO should then re-adjudicate the remaining claims, to encompass the matter of entitlement to a TDIU rating.  [Regarding TDIU, the Veteran should be notified of the determination.  If it is not favorable, and if he timely files a notice of disagreement, the RO should issue an appropriate statement of the case (SOC) in the matter and afford him the opportunity to respond.  If this occurs, that matter should be returned to the Board, if in order, for further appellate review.]  If any claim remains denied, the RO should issue an appropriate supplemental SOC and afford the Veteran the opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


